Citation Nr: 1610943	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral lower extremity disability, diagnosed as sciatica/lumbar radiculopathy.

2.  Entitlement to service connection for bilateral upper extremity disability, diagnosed as cervical radiculopathy.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a personal hearing before the Veterans Law Judge (VLJ) in September 2011.  In July 2015, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board and the Veteran was offered another hearing.  In September 2015 he declined a second hearing.  The transcript of the September 2011 hearing has been included in the file.

In June 2014, the Board issued a decision which granted the Veteran's claims seeking entitlement to service connection for degenerative joint disease of the lumbar spine, entitlement to service connection for degenerative joint disease of the cervical spine, and entitlement to service connection for osteoarthritis of the thoracic spine.  The RO has not yet issued a rating decision effectuating the Board's award of service connection for these claims.  As such, the RO must issue a rating decision that effectuates the Board's grant of entitlement to service connection for degenerative joint disease of the lumbar spine, degenerative joint disease of the cervical spine, and osteoarthritis of the thoracic spine.

The Board's June 2014 decision also remanded the claim of entitlement to service connection for a chest injury.  In February 2015, the RO issued a rating decision which granted entitlement to service connection for costochondritis (muscle groups III and XXI (claimed as chest injury)).  As this action represents a full grant of benefits sought by the Veteran, this issue is no longer on appeal before the Board.
Finally, the Board's June 2014 decision remanded the claims of (1) entitlement to service connection for carpal tunnel syndrome of the right upper extremity; (2) entitlement to service connection for carpal tunnel syndrome of the left upper extremity; (3) entitlement to service connection for sciatica of the right lower extremity; and (4) entitlement to service connection for sciatica of the left lower extremity.  Although these claims were previously listed as separate and distinct issues on appeal, the Board has recharacterized these claims to comport with the current diagnoses shown in this case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issues of entitlement to service connection for a bilateral lower extremity disorder, diagnosed as sciatica and lumbar radiculopathy, and entitlement to service connection for bilateral upper extremity disorder, diagnosed as cervical radiculopathy, are addressed in the decision below.  The issue of entitlement to service connection for bilateral carpal tunnel syndrome is addressed in the Remand portion of the decision below and is remanded to the RO for additional development.


FINDINGS OF FACT

1.  The Veteran's bilateral lower extremity sciatica/lumbar radiculopathy is etiologically related to his service-connected lumbar spine degenerative joint disease.

2.  The Veteran's bilateral upper extremity radiculopathy is etiologically related to his service-connected cervical spine degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral lower extremity sciatica/lumbar radiculopathy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2015).

2.  The criteria for service connection for a bilateral upper extremity cervical radiculopathy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for a bilateral lower extremity disorder, to include sciatica/lumbar radiculopathy and entitlement to service connection for bilateral upper extremity disorder, to include cervical radiculopathy.  Specifically, the Veteran claims that his currently diagnosed peripheral nerve disorders, which affect his left and right upper and lower extremities, are related to his service-connected lumbar and cervical spine disorders.

Service connection may be established for a disability resulting from injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As an initial matter, the Board observes that service connection is currently in effect for the Veteran's degenerative joint disease of the lumbar spine, degenerative joint disease of the cervical spine, osteoarthritis of the thoracic spine, costochondritis of muscle group III, and costochondritis of muscle group XXI.

During the appeal period, the Veteran was diagnosed as having bilateral upper extremity cervical radiculopathy, bilateral carpal tunnel syndrome, and bilateral lower extremity sciatica/lumbar radiculopathy.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In July 2014, the Veteran was afforded a VA peripheral nerve examination.  The VA examiner reviewed the Veteran's electronic claims file and conducted a thorough diagnostic evaluation of the Veteran's upper and lower extremities.  Regarding the Veteran's upper extremities, the VA examiner found that the Veteran had mild incomplete paralysis of the left and right median nerves; mild incomplete paralysis of the right ulnar nerve; moderate incomplete paralysis of the left ulnar nerve; mild incomplete paralysis of the left musculocutaneous nerve.  Regarding his lower extremities, the examiner found moderate incomplete paralysis of the right sciatic nerve and mild incomplete paralysis of the left sciatic nerve.  Based on these findings, the examiner diagnosed the Veteran as having sciatica/lumbar radiculopathy and coexisting right-sided radiculopathy and bilateral carpal tunnel syndrome.  The examiner opined that the Veteran's right-sided C6 radiculopathy was "at least as likely as not" proximately due to or the result of the Veteran's service-connected cervical spine disorder.  In support of this opinion, the examiner observed that cord compression was seen on a magnetic imaging resonance scan correlated to electromyogram (EMG) findings from 2006.  The examiner also opined that the Veteran's bilateral lower extremity sciatica/lumbar radiculopathy, which was more prominent on the right than left, was "at least as likely as not" proximately due to or the result of the Veteran's service-connected lumbar spine disorder.  The examiner based this opinion on the fact that lumbar disc disease can result in sciatica.

In January 2015, the Veteran underwent VA cervical and lumbar spine examinations.  The examiner reviewed the Veteran's electronic claims file and conducted a thorough in-person examination of the Veteran's cervical spine, lumbar spine, and bilateral upper and lower extremities.  After evaluating the Veteran's cervical spine, the VA examiner found that the Veteran had moderate radiculopathy involving the left and right upper extremity C5/C6 nerve roots (upper radicular groups).  Likewise, after evaluating the Veteran's lumbar spine, the examiner found that the Veteran had moderate radiculopathy affecting the right lower extremity L4/L5/S1/S2/S3 nerve roots (sciatic nerve) and no radiculopathy affecting the left lower extremity.

As the July 2014 and January 2015 VA examinations were based on a review of the complete record and thorough diagnostic evaluations of the Veteran's upper and lower extremities, the Board finds that the observations and opinions of these examiners are highly probative regarding the etiology of the Veteran's diagnosed peripheral nerve disorders of his left and right upper and lower extremities.  Accordingly, the Board finds that the Veteran's bilateral lower extremity disorder, diagnosed as sciatica/lumbar radiculopathy, is secondary to his service-connected lumbar spine disorder.  See 38 C.F.R. § 3.310(a).  Similarly, the Board finds that the Veteran's bilateral upper extremity disorder, diagnosed as cervical radiculopathy, is secondary to his service-connected cervical spine disorder.  Id.  Service connection for these peripheral nerve disorders is thus established, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a bilateral lower extremity sciatica/lumbar radiculopathy is granted.

Service connection for bilateral upper extremity cervical radiculopathy is granted.


REMAND

The Veteran is seeking entitlement to service connection for bilateral carpal tunnel syndrome.  Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

During the July 2014 VA examination, the examiner reported that the Veteran had bilateral carpal tunnel syndrome.  The examiner noted that the Veteran had previously undergone surgery on his left elbow and that his symptoms were more pronounced on the left side than the right side.  The examiner opined that this condition was "less likely than not" incurred in or caused by the Veteran's military service or any incident therein.  The examiner also opined that this condition is "less likely than not" proximately due to or the result of the Veteran's service-connected disabilities.  However, the only rationale offered by the examiner in support of either opinion was that the Veteran's bilateral carpal tunnel syndrome was due to either diabetes or an unspecified lower arm condition which was apparently unrelated to the Veteran's cervical spine.  Without additional explanation, the Board finds this rationale to be inadequate for adjudication purposes.  Furthermore, the examiner did not provide an opinion addressing whether the Veteran's bilateral carpal tunnel syndrome is aggravated by any of his other service-connected disabilities.

Under these circumstances, the Board finds it necessary to provide the Veteran with another VA peripheral nerve examination.  Specifically, the examiner must provide a medical opinion addressing whether the Veteran's bilateral carpal tunnel syndrome is a separate and distinct disability which affects his left and right upper extremities; and if so, whether it was "at least as likely as not" incurred in, caused by, or the result of the Veteran's military service, to include his 1963 in-service motor vehicle accident.  See 38 C.F.R. § 3.303.  If the examiner finds that the Veteran's bilateral carpal tunnel syndrome is not related to his military service, the examiner must discuss whether it was caused or aggravated by any of the Veteran's other service-connected disabilities.  See 38 C.F.R. § 3.310(a).  

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded an appropriate examination to ascertain the nature and etiology of the Veteran's diagnosed carpal tunnel syndrome. 

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide a medical opinion discussing whether the Veteran's bilateral carpal tunnel syndrome is a separate and distinct disability affecting his left and right upper extremities; or alternatively, whether his current peripheral nerve symptomatology is encompassed by his now service-connected bilateral upper extremity disorder, diagnosed as cervical radiculopathy.

If the examiner finds that the Veteran's bilateral carpal tunnel syndrome is a separate and distinct disability affecting his left and right upper extremities, the examiner must address the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome was incurred in, caused by, or the result of the Veteran's military service, to include his 1963 in-service motor vehicle accident.

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome was caused or aggravated by the Veteran's other service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.  

2.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


